Citation Nr: 0411960	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for left knee disability.

Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from June 1973 to 
June 1977, from November 1990 to August 1991, and from June 
1996 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board must address the Veteran's Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The Board notes that the RO, on August 1, 2001, notified the 
veteran that it had granted service connection for arthritis 
of the left knee and hypertension and assigned a 
noncompensable rating for each, effective from May 31, 2000.  
In June 2002, the veteran filed a notice of disagreement.  A 
July 2002 DRO Decision increased the evaluation of the left 
knee arthritis to 10 percent disabling and continued the 
noncompensable rating for the veteran's hypertension.  In 
July 2002 the RO issued a statement of the case.  The veteran 
perfected his appeal in August 2002.  

In October 2002 the veteran identified a report from an 
examination conducted on October 25, 2002 at the VA Community 
Based Outreach Clinic.  The veteran advised that he had 
attempted to obtain these records from VAMC but had been 
unsuccessful and requested that VA obtain and use the results 
of the examination to support his appeal.  The Board has 
determined that the October 2002 treatment record identified 
by the veteran should be obtained for the claim, if possible.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board 
also notes that it is not clear from the veteran's October 
2002 request to which issue the examination report pertains; 
therefore, the entire claim must be remanded for further 
development.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
evidence not previously provided to VA 
which is necessary to substantiate the 
claim on appeal and whether VA or the 
veteran is expected to obtain any such 
evidence.  The RO should also consider 
whether rating examinations are in order 
inasmuch as the latest medical data are 
more than two and one-half years old.

2.  In addition, the RO should attempt to 
obtain a copy of the veteran's October 
25, 2002 examination record from the VA 
Community Based Outreach Clinic in 
Salina, Kansas.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




